





CITATION:
R. v. Watson, 2011
          ONCA 437



DATE: 20110607



DOCKET: C49399



COURT OF APPEAL FOR ONTARIO



Laskin, Juriansz and MacFarland JJ.A.







Her Majesty The Queen



Respondent



and



Martin Donald Watson



Appellant



Howard L. Krongold, for the appellant



S. Marinier and D. Littlefield, for the respondent



Heard and released orally:
April 26, 2011



On appeal from the conviction and sentence imposed by Justice Dianne
          M. Nicholas of the Ontario Court of Justice dated May 14, 2008 and May 27,
          2008, with reasons for conviction reported at (2008), 77 W.C.B. (2d) 372.



Laskin J.A.:



[1]

Martin Watson and Trevor Provost
were charged with
    a series of drug and gun offences.  They
    were tried in the Ontario Court of Justice before Nicholas J.  Both were found guilty of possession of
    cocaine and crack cocaine for the purpose of trafficking, possession of a
    loaded prohibited firearm, and several related offences.

[2]

Watson and Provost appealed their convictions, and
    their appeals were heard together.  At
    the conclusion of oral argument, in a brief oral endorsement, we dismissed
    Provosts appeal.
[1]
We advised counsel for Watson and the Crown
    that Watsons appeal was allowed, his convictions set aside and a new trial
    ordered, and that reasons would follow.  These are the reasons.

[3]

As will be apparent, the trial judge erred in two
    ways.  First, on the central issue of
    possession, she reversed the burden of proof.  Second, she improperly devalued Watsons credibility.  These two errors undermine her finding of
    guilt and warrant a new trial.

A.

Background

[4]

Watson
    was a tenant in an Ottawa apartment building.  One June evening in 2007, around 11:00 p.m., a police officer and two
    community service officers responded to noise complaints coming from the
    apartment unit Watson occupied.

[5]

The
    officers knocked on the door of the unit.  Provost opened the door and as he did so, one of the officers noticed a
    handgun on the kitchen table.  Provost
    was handcuffed and arrested.  The police
    officer then went over to the kitchen table and, beside the gun, found eleven
    pieces of crack cocaine individually knotted in a white plastic bag, powdered
    cocaine and two marijuana joints.  An
    expert testified that the crack and powdered cocaine were intended for
    trafficking.

[6]

During
    this entire incident, Watson was asleep on the balcony of the apartment.  The police officer found him, roused him from
    his sleep and arrested him.

[7]

Watson
    testified at trial.  He admitted that he
    was a crack user but said that he did not deal drugs out of his apartment.  He said that the night before he was
    arrested, he was smoking crack in his apartment with a man named Guy Parent, a
    life-long drug addict.

[8]

Watson
    claimed that while he was asleep, Provost must have come to his apartment with
    the drugs and handgun, and that Parent must have let him in.  Watson said he knew nothing about the drugs or
    the handgun found on the kitchen table.

[9]

In
    finding Watson guilty, the trial judge rejected his evidence.  She found that he was not a truthful witness
    and that his defence had no air of reality.

B.

Analysis

(i)  The trial judge reversed the burden of proof
    on the issue of possession

[10]

For
    Watson, the principal issue at trial was whether he was in possession of the
    drugs and gun.  To prove possession, the
    Crown had to prove knowledge and control.  There was no direct credible evidence that Watson knew of Provosts
    presence in the apartment or knew about the drugs and gun on the kitchen
    table.  Thus, the Crowns case against
    Watson was entirely circumstantial.

[11]

The
    trial judge had to determine, from the evidence as a whole, whether she could
    reasonably infer that Watson knew Provost was dealing drugs from the apartment and
    was armed with a gun, and whether he permitted Provost to do so.  The trial judge gave lengthy reasons for her
    decision.  In parts of her reason, she
    correctly said that she could infer Watsons possession from his occupancy of
    the apartment unit.

[12]

However,
    in several other parts of her reasons, the trial judge said that, because of
    his tenancy, Watson was legally deemed to have knowledge and be in possession
    of the drugs and gun unless he could rebut that presumption.  Three passages from the trial judges reasons
     at paras. 6, 22 and 42  show that she placed the burden on Watson to prove
    that he was not in possession:

On
    the issue of whether there is specific significance to be accorded to the fact
    that one of the individuals is a tenant and the other is not, Brydens evidence
    was that drug traffickers certainly do not hold or reside at a specific address
    for any length of time.  This is significant
    because certain presumptions, although rebuttable might apply to Watson, who is
    the tenant, with respect to possession.



As
    the tenant, Watson is legally deemed to be in possession unless, on a thorough
    review of the evidence, the Court deemed otherwise.



Watson
    is deemed to have knowledge by reason of his tenancy as described above.  His evidence does not remove any doubt with
    respect of his knowledge, possession and control.

[13]

These
    passages reflect a clear error of law.  A
    rebuttable presumption of possession because of tenancy or occupancy does not
    exist at common law or under the
Controlled
    Drugs and Substances Act
, S.C. 1996,
c
. 19.  Moreover, this error is not an isolated
    misstatement.  The trial judge repeated
    the error three times in her reasons.  Thus, although the trial judge correctly approached the question of
    Watsons possession in some parts of her reasons, this error is evident in
    other parts of her decision and it taints her finding of possession. As a
    result, this finding must be set aside.

(ii) The
    trial judge improperly devalued Watsons credibility

[14]

Watsons
    evidence was exculpatory.  If the trial
    judge accepted his evidence or found that it raised a reasonable doubt, she was
    bound to acquit him.  But, as I have
    said, she rejected his evidence.  In
    doing so, however, she improperly devalued his credibility.  She did so in two ways: She found that the
    defence had failed to comply with the rule in
Browne v. Dunn
, (1893), 6 R. 67 (H.L.) and she found that Watsons
    evidence was entitled to less credence because he was fed answers in his
    examination-in-chief.  In both respects,
    the trial judge erred.

(a) The
    rule in
Browne v. Dunn
was not
    violated

[15]

The
    trial judge seems to have found that defence counsels failure to comply with
Browne v. Dunn
adversely affected
    Watsons credibility. She stated the following at para. 21 of her reasons:

[Watson]
    claims not to have known that Provost was in his apartment until he got up and
    was brought into the hallway by the officer.  There is no air of reality to this evidence.  When he was moved into the hallway he saw
    Provost, Parent and Sasha in the hallway and asked them where the hell did you
    guys come from?  He said that when he
    was brought to jail he had an injury on his foot and believes that he had been
    hit with a baton, although he didnt see the officer do it.  Again, the rule in
Browne v. Dunn
was breached in that none of this was ever suggested
    to Constable Lord.

[16]

The
    main problem with this passage is that the trial judge simply got the evidence
    wrong.  Watson never said, Where the
    hell did you guys come from?  If he had,
    it could have been viewed as evidence of innocence.  However, Watson merely said that he thought
    this when he saw Provost, Parent and Sasha in the hallway as he was being taken
    from the balcony.

[17]

The
    trial judges misapprehension of this evidence prejudiced Watson.  The trial judges comment in the passage above
    suggests that she would have expected Constable Lord, the police officer on the
    scene, to have heard the statement if Watson had said it.  The trial judge apparently devalued Watsons
    credibility because Constable Lord was not given the opportunity to refute the
    statement.

[18]

A
    secondary problem with this passage is that the injury on Watsons foot was not
    relevant to the issues in the case and did not require adherence to
Brown v. Dunn
.

(b)  Watson was not fed answers during his
    examination-in-chief

[19]

The
    trial judge also held that she was giving less credence to Watsons evidence
    because he was fed many answers during his examination-in-chief. In other
    words, too many questions were leading:

The examination in-chief of Mr. Watson,
    contained several leading or suggestive questions.
Although the Crown did not object at the time, the answers to these
    questions have less probative value, in my view, because I formed the opinion,
    during the examination, that he was essentially being fed many of the answers.

[20]

The
    record does not support the trial judges criticism.  Defence counsel asked very few leading
    questions and those that she did ask were quite permissible, as they were on
    uncontroversial matters.

C.

Conclusion

[21]

The
    trial judge reversed the burden of proof on the central issue of possession and
    improperly devalued Watsons credibility.  These errors taint Watsons convictions.

[22]

Accordingly,
    the appeal is allowed, the convictions are set aside and a new trial is
    ordered.

John Laskin J.A.

I agree R.G. Juriansz
    J.A.

I agree J. MacFarland
    J.A.

RELEASED: June 07, 2011





[1]
Provost
    also appealed his sentence.  We dismissed
    his sentence appeal.


